Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/662309 
    
        
            
                                
            
        
    

Parent DataNo Parent Data Child DataNo Child Data

1.	Claims presented for examination: 1-20

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claims 1-2, 8-9 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katori et al.  (Pub. No. US 2015/0113239 A1) in view of Ezra et al.  (Pub. No. US 2015/0193314 A1).
As to claim 1, Katori discloses a computer-implemented method comprising: creating, by a computing device, a snapshot related to a snapshot family (the present invention is able to create and manage a snapshot hierarchically manage logical volumes…) (paragraph 0014), wherein an inheritance tree is maintained for each snapshot family; receiving a write to the snapshot (updating the management table when overwritten of the snapshot is requested) (paragraph 0021); and updating a hash-based overwrite mapping data structure based upon, at least in part, receiving the write to the snapshot (updating the management table when overwriting of the logical volume or deletion of the logical volume is requested…) (paragraph 0021).
Katori does not discloses wherein an inheritance tree is maintained for each snapshot family.  However, Ezra discloses wherein an inheritance tree is maintained for each snapshot family (a snapshot tree (S-tree) represents the relationships between members of the snapshot family, i.e., a master logical entity and its snapshot…) (paragraphs 0107, 0137 and 0293).  The S-tree is the inheritance snapshot tree which include relationships between members of the snapshot family.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing day of the instant application to modify teaching of Katori to include S-tree as 

As to 2, Katori discloses he computer-implemented method of claim 1 wherein creating the snapshot excepting for adding and registering a snapshot ID of the snapshot to the inheritance tree.  However, Ezra discloses adding and registering a snapshot ID of the snapshot to the inheritance tree (creating a snapshot involves update new data structures (for example s-tree, clone line table) of the creation of the snapshot—without waiting to a destage of data…) (paragraph 0193).  This suggests adding and registering a snapshot ID of the snapshot to the inheritance tree.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to modify teaching of Ezra to include adding and registering a snapshot ID of the snapshot to the inheritance tree as disclosed by Ezra in order to provide snapshot relationship with other snapshots.

Claim 8 is rejected under the same reason as to claim 1, Katori disclose a computer program product residing on a computer readable storage medium (memory) (claim 1.having a plurality of instructions (memory include instruction) (claim 1) stored thereon which, when executed across one or more processors (processor) (claim 1), causes at least a portion of the one or more processors to perform operations.

Claim 9 is rejected under the same reason as to claim 2.

Claim 15 is rejected under the same reason as to claim 1, Katori discloses a computing system including one or more processors (processor) (claim 1) and one or more memories (memory claim 1) configured to perform operations.

Claim 16 is rejected under the same reason as to claim 2.
 
Allowable Subject Matter
s 3-7, 11-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 3, Katori and Ezra alone or in combination fail to disclose “wherein mapping metadata page for the snapshot includes one of changed and overwritten pointers” including the language of preceding claims(s).
Claims 4-7 are allowed under the same reason as to claim 3.
Claim 10 is allowed under the same reason as to claim 3 which included similar claim limitation.
Claims 11-14 are allowed under the same reason as to claim 10.
Claim 17 is allowed under the same reason as to claim 3 which included similar claim limitation.
Claims 18-20 are allowed under the same reason as to claim 17.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154